DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention-II (claims 6, 8-10, 21, 24 and 29-31) directed to method and device claims in phone interviews on 10/04/2021 and 10/12/2021 is acknowledged. The non-elected invention-I directed to method claims (claims 1-5 and 22-23) is canceled. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ching-Cheng Chang (Reg. 73240) per telephone interviews on 10/04/2021 and 10/12/2021.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 09/29/2021):

Claim Amendments:
1-5. (Canceled)
22-23. (Canceled)

Reasons for Allowance
Claims 6, 8-10, 21, 24 and 29-31 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 6, the claimed invention discloses receiving a message from a base station including a reason why the base station refuses random access initiated by a terminal. The message carries neighboring base station information that is capable of accepting random access of the terminal. When the terminal determines not to perform another random access to the base station, the terminal selects a neighbor base station as a target base station. When the terminal determines to perform random access again to the base station, it selects the base station as a target base station.
The claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method for shortening access delay, comprising: 
receiving a message of a random access procedure sent by a base station; 
parsing the message for a reason value as to why the base station has refused access of a user equipment; and 
determining a target base station to which a random access request is made again based on the reason value, 
wherein the message further carries neighboring base station information of at least one neighboring base station that is capable of being randomly accessed by the user equipment, and 
the determining the target base station to which the random access request is made again based on the reason value further comprises: 
selecting one base station from the at least one neighboring base station identified by the neighboring base station information as the target base station, in response to determining not to randomly access the base station again based on the reason value; and 
in response to determining to randomly access the base station again based on the reason value.

Regarding claim 21, the claims contain similar features as recited in claim 6, thus are allowed for the same reason as stated above.
Regarding claims 8-10, 24 and 29-31, these claims depend from one of claims 6 and 21 and thus are allowed for the same reason stated above for claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 7:00a~3:00p PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.